

115 HR 3027 IH: Veterans Improved Access to Care Act of 2021
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3027IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Crow (for himself and Mr. Meijer) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the VA MISSION Act of 2018 to expand reporting on hiring in the Veterans Health Administration, and to direct the Secretary of Veterans Affairs to carry out a pilot program to expedite the onboarding process for new medical providers of the Veterans Health Administration, to reduce the duration of the hiring process for such medical providers, and for other purposes.1.Short titleThis Act may be cited as the Veterans Improved Access to Care Act of 2021.2.Expansion of quarterly update of information on staffing and vacancies at facilities of the Department of Veterans Affairs to include information on duration of hiring process(a)Quarterly updateSubsection (a)(1) of section 505 of the VA MISSION Act of 2018 (Public Law 115–182; 38 U.S.C. 301 note) is amended by adding at the end the following new subparagraph:(E)Beginning with any update under paragraph (3) on or after the date of the enactment of the Veterans Improved Access to Care Act of 2021, the following:(i)For employees appointed under paragraphs (1) and (3) of section 7401 of title 38, United States Code, the number of employees for which the duration of the process from validation of vacancy to receipt of official offer and notification of actual start date exceeds the metrics laid out in the Time to Hire Model of the Veterans Health Administration, or successor model.(ii)The percentage of employees who are described in clause (i) compared to all employees appointed under paragraphs (1) and (3) of section 7401 of such title during the same period.(iii)The average number of days potential hires or new hires appointed under paragraphs (1) and (3) of section 7401 of such title spent in each phase of the Time to Hire Model, or successor model..(b)Reduction in frequency of Inspector General reviewsSubsection (a)(5) of such section is amended by striking a semi-annual basis and inserting an annual basis.(c)Annual reportSubsection (b) of such section is amended, in the first sentence, by adding before the period at the end the following: and to improve the onboard timeline for facilities for which the duration of the onboarding process exceeds the metrics laid out in the Time to Hire Model of the Veterans Health Administration, or successor model.3.Pilot program on expediting the Department of Veterans Affairs process for onboarding new medical providers(a)Pilot program authorized(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall implement a pilot program to assess the feasibility and advisability of expediting the process of the Veterans Health Administration for onboarding new medical providers.(2)Goal for programUnder the pilot program, the Secretary shall seek to reduce the length of time it takes to onboard medical providers to no more than 60 days.(3)TerminationThe pilot program shall terminate two years after implementation. The Secretary may extend the pilot program for two additional years if the Secretary submits to Congress written notification not later than 30 days before the beginning of such extension.(b)Locations(1)In generalThe Secretary shall select not fewer than ten medical facilities of the Department of Veterans Affairs at which to carry out the pilot program.(2)Regional diversityThe medical facilities selected under paragraph (1) shall be located in regionally diverse areas, as determined by the Secretary.(3)Population densityOf the medical facilities selected under paragraph (1), at least three facilities shall be selected in areas with fewer than 100,000 people.(4)PriorityIn selecting medical facilities under paragraph (1), the Secretary shall give priority to medical facilities facing hiring shortages of licensed independent medical providers.(c)Interim briefings; final reportThe Secretary shall submit to Congress—(1)a briefing at the end of each year of the pilot program; and(2)a report at the termination of the pilot program.(d)Onboarding process definedIn this section, the term onboarding process means the process of bringing on a medical provider applicant after the medical provider is offered a tentative position, including—(1)certification of credentials;(2)background investigation;(3)assessment of health status; and(4)other actions the Secretary determines are necessary for starting employment.4.Strategy to reduce duration of hiring process of Department of Veterans Affairs for licensed professional medical providers(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a strategy to reduce the duration of the hiring process of the Department of Veterans Affairs for licensed professional medical providers by half.(b)Expedited certificationThe strategy submitted under subsection (a) shall describe how the process of the Department to certify the credentials of licensed professional medical providers may be expedited.